Citation Nr: 1232878	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-04 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for posttraumatic left knee arthritis from April 1, 2008 to November 30, 2009.  

2.  Entitlement to a disability in excess of 10 percent for posttraumatic left knee arthritis since November 30, 2009.  

3.  Entitlement to a disability rating in excess of 10 percent for left knee medial instability from April 1, 2008 to November 30, 2009.  

4.  Entitlement to a disability in excess of 10 percent for left knee medial instability since November 30, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to January 1999 and from December 2001 to August 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision rendered by the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA) on behalf of the New Orleans, Louisiana RO.  

In March 2012, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  At the conclusion of the hearing, the Board left the record open for 60 days in order for the Veteran to supply relevant VA treatment records.  No additional evidence was received.  

The issues of increased rating for left knee arthritis and left knee instability for the period since November 30, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA " eFolder ."


FINDINGS OF FACT

1.  For the period from April 1, 2008, through November 30, 2009, left knee posttraumatic arthritis results in x-ray evidence of mild degenerative joint disease but without any limitation of motion of flexion or extension of the leg.  

2.  For the period from April 1, 2008, through November 30, 2009, the appellant's service-connected left knee disability results in symptomatology analogous to recurrent instability and subluxation which is no more than slight in degree.  


CONCLUSIONS OF LAW

1.  For the period from April 1, 2008, through November 30, 2009, the criteria for a rating greater than 10 percent for posttraumatic left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4 .14, 4.20, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2011).  

2.  For the period from April 1, 2008, through November 30, 2009, the criteria for a rating greater than 10 percent for left knee medial instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.71a, Diagnostic Code 5257 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

Here, an April 2008 letter provided notice to the Veteran of the information and evidence necessary to substantiate his claims.  Via letter dated in June 2009, the Veteran was informed of how VA generally determines disability evaluations, which was noted to include consideration of the impact on employment, and effective dates.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  None is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Indeed, VA's duty to notify has been more than satisfied.  The April 2008 letter predated the initial adjudication by the RO in July 2008.  All notice elements were fully addressed by it.  Nothing more was required. 

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

VA has obtained the Veteran's service treatment records.  In addition, VA outpatient treatment records through November 2009 are of record.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The Veteran underwent a VA examination in May 2008.  

Concerning this VA examination, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the report of the examination reflects that the examiner reviewed the Veteran's medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Accordingly, the Board finds that the examination is adequate for adjudication purposes.  

In March 2012, the Veteran and the Appellant were provided an opportunity to testify during the hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Board VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the March 2012 BVA hearing, the undersigned VLJ identified the issues on appeal.  The symptoms of his left knee disability were discussed.  Not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, at 497.  Moreover, the record was held open so that the Veteran could submit additional evidence.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

Significantly, as it pertains to the rating period addressed in the decision below, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional development necessary for a fair adjudication of the claim that has not been undertaken.  The Board finds that additional development is warranted for the period since November 2009.  Such development is set forth in the Remand portion of the decision below.  The Board therefore finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Higher Evaluations

The Veteran seeks higher disability evaluations for his service-connected left knee disability.  As noted, this decision will address the appropriate rating since the initiation of the claim in April 2008 through November 2009, the last date of VA treatment.  The Veteran contends that the service-connected arthritis and instability of the left knee each are more severe than contemplated by a 10 percent ratings assigned during this period.  

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id. ; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The benefit of the doubt similarly shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.  

Where entitlement to compensation has already been established and an increase in the disability evaluation is at issue, as is the case here, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Consideration nevertheless must be given to whether staged ratings are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which a service-connected disability exhibited symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a distinctive rating for each of the time periods is for application.

The words "slight," "moderate," "marked," "severe" are not defined in the Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at an equitable and just decision.  38 C.F.R. § 4.6.  Of assistance in this regard is the fact that "slight" is generally defined as "small of its kind or in amount."  See Merriam-Webster's Collegiate Dictionary, Eleventh Edition (2003), 1173.  "Moderate" is generally defined as "tending toward the mean or average amount or dimension."  Id.  at 798.  "Marked" is generally defined as "having a distinctive or emphasized character."  Id.  at 760.  "Severe" is generally defined as "of a great degree: serious."  Id.  at 1140.   

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Diagnostic Codes predicated on limitation of motion do not prohibit consideration of a higher rating for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on use.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by visible behavior, such as facial expression or wincing, of the Veteran undertaking the motion.  38 C.F.R. §§ 4.40, 4.59.  

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In 1996, while on active duty, the Veteran sustained an injury to the left knee resulting in a posterior cruciate ligament (PCL) strain.  In April 2002, he underwent PCL reconstructive surgery.  In June 2006, service connection was established for left knee arthritis, rated as 10 percent disabling, and left knee instability, also rated as 10 percent disabling.  

The current claim for increase was initiated in April 2008.  

The Veteran's left knee arthritis is rated under Diagnostic Code 5010, pertaining to traumatic arthritis.  Under Diagnostic Code 5010, degenerative arthritis must be established by X-ray evidence.  Evaluations for degenerative arthritis shall be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If, however, evaluation on this basis results in a noncompensable evaluation, the Veteran shall be awarded a 10 percent rating for each major joint or group of minor joints affected by limitation of motion, to be combined but not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of any limitation of motion, involvement of 2 or more major joints or 2 or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation. 

38 C.F.R. § 4.71a, Diagnostic Code 5260, addresses limitation of motion with respect to flexion.  Flexion limited to 45 degrees warrants a 10 percent evaluation.  A 20 percent rating requires flexion limited to 30 degrees.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  

Diagnostic Code 5261 addresses limitation of motion with respect to extension.  Extension limited to 10 degrees merits a 10 percent evaluation.  A 20 percent rating is reserved for extension limited to 15 degrees, while a 30 percent rating is reserved for extension limited to 20 degrees.  Extension limited to 30 degrees warrants a 40 percent evaluation.  The maximum 50 percent rating is awarded when there is extension limited to 45 degrees.  

Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II. 

Medial instability of the left knee is rated under Diagnostic Code 5257.  Diagnostic Code 5257 sets forth a 10 percent evaluation for slight impairment due to recurrent subluxation or lateral instability of the knee.  A 20 percent rating requires moderate impairment due to recurrent subluxation or lateral instability.  Severe impairment due to recurrent subluxation or lateral instability results in the maximum 30 percent evaluation. 

Several other Diagnostic Codes under 38 C.F.R. § 4.71a pertain to knee disabilities in addition to those above.  They include: Diagnostic Code 5256 for ankylosis of the knee, Diagnostic Code 5258 for dislocated semilunar knee cartilage with frequent episodes of "locking," pain, and effusion into the joint, Diagnostic Code 5259 for symptomatic removal of the semilunar knee cartilage, Diagnostic Code 5262 for impairment of the tibia and fibula, and Diagnostic Code 5263 for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  

Pyramiding, rating the same disability or the same manifestation of a disability under different Diagnostic Codes is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit evaluation under several Diagnostic Codes.  The critical element permitting the assignment of multiple ratings under several Diagnostic Codes is that none of the symptomatology for any one of the disorders is duplicative or overlapping with the symptomatology of the other disorder.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Two examples are notable.  First, separate disability evaluations are assigned where the Veteran has both a limitation of flexion and a limitation of extension of the same knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).  Second, a Veteran may receive separate ratings for arthritis and instability of the same knee under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 09-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban, 6 Vet. App. at 259; Licthenfels v. Derwinski, 1 Vet. App. 484 (1991).  

Here, the objective medical evidence of record primarily comes from the May 2008 VA examination.  The Board finds that after review of such, the criteria for increased ratings are not met.  

On examination, range of motion testing revealed essentially full range of leg motion.  Specifically, on three attempts, he was able to flex his left leg to 140 degrees.  These findings represent no loss of leg flexion.  He could extend the leg to 0 degrees.  These findings represent no loss of leg extension.  There was objective evidence of pain.  However, there is no indication in the report that motion was further limited due to pain, weakness, fatigability or lack of endurance.  These findings do not support the assignment of a compensable evaluation under Diagnostic Code 5260 and 5261, pertaining to limitation of flexion of the leg and limitation of extension of the leg.  X-rays revealed mild patellofemoral degenerative joint disease.  The disability did meet the criteria for a 10 percent evaluation on the basis of the x-ray evidence of arthritis, accompanied by painful motion.  The objective medical evidence, however, does not support the claim for an evaluation in excess of 10 percent when rating the disability under Diagnostic Code 5010.  

Next, the Board has reviewed the evidence in connection with the claim for a higher disability for left knee instability.  Here, for the period in question, the most probative evidence comes from VA outpatient treatment records and the results of the May 2008 VA examination.  In sum, however, the Board finds that the preponderance of the evidence is against the claim.  First, the VA outpatient treatment records do not reveal evidence of recurrent subluxation or lateral instability.  Rather, during VA treatment in September 2007 and February 2008, the Veteran denied any history of falling and there was no clinical evidence showing an unstable knee joint.  Similarly, on VA examination in May 2008, while there was objective evidence of popping, clicking, and snapping, the examiner noted that there was no instability.  In addition, there were no episodes of dislocation or subluxation.  As such, this evidence does not support the assignment of a disability evaluation in excess of 10 percent for medial instability.  

While evaluations in excess of 10 percent are not warranted, the Board has considered other potentially relevant Diagnostic Codes to determine whether a higher rating is warranted.  For the period in question, however, the evidence does not support a higher or separate evaluation under other Diagnostic Codes.  

For instance, there is evidence of surgical scarring to the left knee; however, the scarring was described as well-healed.  Additionally, the scars were not painful or unstable and resulted in no disability.  Hence, at this time there insufficient evidence to support the assignment of a separate compensable rating for surgical scars.  The Veteran does not contend otherwise.  

In addition, the Board has considered whether a separate compensable rating is warranted based on the removal of semilunar cartilage in the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5258-5259.  Here, the Veteran underwent a surgical repair to the left knee.  However, it does not appear that the reconstruction of the left knee involved removal of semilunar cartilage.  Moreover, there is no evidence to show that he has episodes of locking or effusion, or that the condition is symptomatic.  

The Board has also reviewed the Veteran's lay statements for evidence of a more severe disability picture.  In his substantive appeal, the Veteran described his left knee disability as "severe" and stated that he could not run and occasionally had difficulty walking.  He also stated that he fell several time.  He believed his disability warranted a 50 percent rating.  The Board has considered his statements but finds that the statements alone are insufficient to support the assignment of a higher rating.  First, as regards his capacity to run, the rating criteria do not speak to this type of functional loss.  To the extent that he has knee pain, again, the objective evidence did not reveal that pain resulted in functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  However, the rating criteria do describe any limitation of motion.  As noted above, on examination, the left leg flexion or extension was not limited.  As regards his statements indicating falls, these statements are inconsistent with the history reported in the VA treatment records where the Veteran did not describe a history of falls.  Hence, the inconsistency tends to reduce the probative weight of the evidence.  Moreover, to a certain extent, findings of lateral instability or recurrent subluxation require medical expertise.  The Veteran is not shown to have that medical expertise.  Finally, his belief that a 50 percent rating is warranted is not supported by any facts describing how his disability meets the rating criteria for a higher rating.  

Of note, during the hearing, the Veteran also stated that an extraschedular rating was warranted.  In particular, he described difficulty working as a real estate agent.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 . The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the Board finds that the rating criteria contemplate the Veteran's left knee disability for the entire period of time during the pendency of this appeal.  The left knee disability is mainly productive of mild recurrent subluxation and painful limitation of motion.  These manifestations are contemplated in the rating criteria.  The Veteran's employment situation is not unique and the difficulties he describes do not require extraschedular consideration.  The rating criteria are therefore adequate to evaluate the Veteran's left knee disability and referral for consideration of extraschedular rating is not warranted. 

In sum, the Board finds that a 10 percent evaluation for the left knee disability is appropriate based on the evidence of record.  As the evidence of record shows that the symptoms of the left knee disability were consistent during the pendency of this appeal, a staged rating is not applicable.  The Board considered the most severe manifestations of the left knee disability, and a staged rating would not provide any benefit to the Veteran.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  


ORDER

For the period from April 1, 2008 to November 30, 2009, a disability rating in excess of 10 percent for posttraumatic left knee arthritis is denied.  

For the period from April 1, 2008, through November 30, 2009, a disability rating in excess of 10 percent for left knee medial instability is denied.  


REMAND

Unfortunately, the issues of entitlement to an increased rating in excess of 10 percent for left knee arthritis and entitlement to an increased rating in excess of 10 percent for left knee instability since November 30, 2009, must be remanded.  Although the Board sincerely regrets the delay this will cause, adjudication cannot proceed without further development.

VA has a duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  Here, during the hearing before the undersigned, the Veteran identified potentially relevant outstanding VA outpatient treatment records.  (See Transcript at 11.)  While the Board held the record open for 60 days so the Veteran could obtain the records, he did not do so.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek those records.  38 C.F.R. § 3.159(c) (2011).  Additionally, if no records are available, the AOJ should document the claims file as to that fact.

In addition, the Veteran has also requested a new VA examination.  

A medical examination and/or opinion is adequate when it allows the Board to perform a fully informed evaluation of the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As such, the examination and/or opinion must be contemporaneous in that it portrays the current state of the disability at issue if it is service-connected.  Snuffer v. Gober, 10 Vet. App. 400 (1997) (concluding that a Veteran was entitled to a new examination after noting that two years had passed since his last VA examination and that the Veteran contended his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that an examination too remote for rating purposes cannot be considered "contemporaneous"); Allday v. Brown, 7 Vet. App. 517 (1995); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

During the hearing before the undersigned, the Veteran indicated that his left knee was sore, hard to move, and painful.  He reported that he wore a brace.  He testified that he had fallen several times, approximately once every couple months.  (Transcript at 8.)  He also described difficulty negotiating stairs at his workplace.  

As such, the May 2008 VA examination may not portray the current state of the Veteran's left knee disabilities. 

The Veteran is competent in the above regards because symptoms like limitation of motion and instability are within his personal experience.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that are within his/her realm of personal knowledge or are observed by him/her). 

Absent current evidence, a fully informed evaluation of the appropriate evaluations for the Veteran's left knee disabilities for the period November 30, 2009, cannot be performed.  Therefore, another appropriate VA examination must be scheduled.

Accordingly, these matters are REMANDED for the following action:

1.  Obtain the Veteran's VA outpatient treatment records for the period since November 2009.  If such records do not exist or are otherwise not available after reasonable efforts, such circumstances shall be fully documented in the claims file.

2.  After completion of the above development, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and extent/severity of his left knee arthritis and left knee instability disabilities since November 2009 to present.  The claims file shall be made available to and reviewed by the examiner, who shall obtain from the Veteran a full history of his relevant symptomatology.  A physical examination and all assessments, tests, studies, and/or evaluations deemed necessary next shall be performed.  A complete rationale, to include specific comment on the pertinent medical and lay evidence of record, shall be provided for any opinion rendered.  Each of the above actions shall be documented fully in an examination report.  

3.  Finally, readjudicate the issues of entitlement to an evaluation in excess of 10 percent for posttraumatic left knee arthritis and an evaluation in excess of 10 percent for a left knee medial instability for the period since November 30, 2009.  If any of these benefits sought is not granted in full, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


